Appeal from an order of the Supreme Court at Special Term, entered January 4, 1978 in Ulster County, which granted in part and denied in part plaintiff’s motion for leave to serve a supplemental bill of particulars and denied plaintiff’s motion for disclosure of the names and addresses of witnesses to the accident within defendant’s knowledge. In conformity with our decision in Hennessy v Benerofe (63 AD2d 779), the motion of plaintiffs for disclosure of eyewitnesses to the accident within the knowledge of the defendant was improperly denied. A party is entitled to the name of an active participant in the incident and, also, the names of eyewitnesses to the accident who are not strictly active participants (see CPLR 3101). Order modified, on the law and the facts, so as to direct defendants to produce the *1093names and addresses of all witnesses to the accident, and, as so modified, affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Mikoll, JJ., concur.